Case: 3:18-cv-00117-TMR-MRM Doc #: 64 Filed: 04/24/20 Page: 1 of 2 PAGEID #: 2606




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

CRAIG A. THOMPSON,

                      Petitioner,               :   Case No. 3:18-cv-117

        - vs -                                      District Judge Thomas M. Rose
                                                    Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Warren Correctional Institution
                                                :
                      Respondent.


        ORDER DISSOLVING STAY AND SCHEDULING FURTHER
                           FILINGS


        This habeas corpus case is before the Court on Petitioner’s Status Report (ECF No. 63)

indicating that the Second District Court of Appeals completed its review of this case on March

31, 2020. While complete exhaustion of state court remedies would ordinarily require Petitioner

to seek review by the Supreme Court of Ohio, Petitioner advises that because of the COVID-19

pandemic, that court has tolled Ohio court filing deadlines and it is unknown when that court’s

processes may return to normal timing sequences.

        Given those circumstances, Petitioner asks the Court to excuse him from appealing to the

Supreme Court of Ohio at this stage of the proceedings. The Magistrate Judge notes that the stahy

in this case was entered sua sponte and in respect of comity for the Ohio courts. Respondent was

willing to have the Court proceed to judgment on the State Court Record as it existed in November

2018.

        In the particular circumstances that present themselves in this Court at this stage of


                                               1
Case: 3:18-cv-00117-TMR-MRM Doc #: 64 Filed: 04/24/20 Page: 2 of 2 PAGEID #: 2607




proceedings, the Court finds that further appeal to the Supreme Court of Ohio would be futile and

Petitioner is excused from pursuing that appeal in this instance.

       Accordingly, the Stay of Proceedings is VACATED. Respondent shall supplement the

State Court Record not later than June 1, 2020, as already filed with state court filings after the

Stay was entered. Petitioner shall file his reply pleading not later than twenty-one days after the

supplemental state court record is filed.



April 24, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                 2
